




CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION
SAVINGS PLAN
As Amended and Restated effective January 1, 2010
FOURTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Electro-Mechanical Corporation Savings Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety effective as of
January 1, 2010.

2.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan with respect to nonunion Employees and those union
Employees covered under the collective bargaining agreement covering Employees
of the Engineered Pump Division of the Company, effective January 1, 2014, for
the following reasons (capitalized terms used but not defined herein are as
defined in the Plan):

a.
To provide that Employees hired on or after January 1, 2014 as regular,
full-time Employees will be eligible to enroll in the Plan on the first day of
any payroll period on or after their date of hire; that part-time and seasonal
Employees hired on or after January 1, 2014 will become eligible to enroll in
the Plan as soon as administratively practical after they have completed a Year
of Service (completion of at least 1,000 Hours of Service within a 12-month
period); and that Temporary, Casual and Co-Op Student Employees hired on or
after January 1, 2014 will be excluded from participating in the Plan;

b.
To provide that any Employees (i) hired on or before December 31, 2013, who did
not elect to participate in the EMD Component of the Company’s Retirement Plan
after January 1, 2014, or (ii) hired on or after January 1, 2014, will be
eligible to have Employer Match Contributions equal to 50% of their Pre-Tax
Contributions, Roth Contributions, and/or After-Tax Contributions that do not
exceed 6% of their eligible Compensation credited to their Accounts under the
Plan each payroll period;

c.
To provide that any Employees (i) hired on or before December 31, 2013, who did
not elect to participate in the EMD Component of the Company’s Retirement Plan
after January 1, 2014, or (ii) hired on or after January 1, 2014, will be
eligible to have non-elective Employer contributions (“CW Savings
Contributions”) credited to their Accounts under the Plan in amounts to be
determined annually by the Company for each Plan Year as a percentage of
Compensation (not to exceed 3%), provided that such Employees are actively
employed on the last day of the Plan Year and have completed a Year of Service
during the Plan Year;

d.
To provide that Employer Match Contributions and CW Savings Contributions will
be fully vested upon the completion of 3 years of Eligibility Service;

e.
To provide that non-vested amounts attributable to Employer Match and/or CW
Savings Contributions that are forfeited will be used to reduce future Employer
Match Contributions and/or CW Savings Contributions or to pay eligible
administrative expenses of the Plan, if any; and

f.
To provide that vested amounts attributable to Employer Match Contributions made
on or after January 1, 2014, and CW Savings Contributions are eligible for
in-service withdrawals only upon the attainment of age 59-1/2.

3.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan with respect to all Employees, effective January
1, 2014, to provide that after-tax





--------------------------------------------------------------------------------




and pre-tax contributions may be made at a rate of up to 75% (rather than 20%)
of eligible Compensation.
4.
Article XII.1 of the Plan permits the Company, acting by written resolution of
the Board of Directors (the “Board”) or a duly authorized delegate of the Board,
to amend the Plan at any time and from time to time.

5.
Article XIV.2.b of the Plan authorizes the Administrative Committee under the
Plan to adopt Plan amendments on behalf of the Company under certain
circumstances.

6.
The Plan amendments described herein shall be subject to approval by the Board.

Amendments to the Plan:
1.
Effective January 1, 2014, Article I.1 is amended in its entirety to read as
follows:

1.
“Accounts” shall mean the After-Tax Account, Pre-Tax Account, Catch-Up
Contribution Account, Roth Contribution Account, Roth Catch-Up Contribution
Account, Employer Match Contribution Account, Rollover Account, Rollover
Account, Pension Rollover Account, Additional Contribution Account, CW Savings
Contribution Account, and Top-Heavy Contribution Account.

2.
Effective January 1, 2014, Articles I.23A, 1.23B and 1.23C are added to read as
follows:

23A.
“Co-Op Student Employee” shall mean an Employee who, under the Employer’s
generally applicable payroll and human resources practices is a college or
university student.

23B.
“CW Savings Contribution” shall mean an amount contributed pursuant to Article
III.2A.

23C.
“CW Savings Contribution Account” shall mean an account established and
maintained on behalf of an Employee to which his CW Savings Contributions are
allocated.

3.
Effective January 1, 2014, Article I.30 is amended in its entirety to read as
follows:

30.
“Employer Match Contribution Account” shall mean all Employer Match
Contributions made to the Plan by the Employer, with earnings thereon, and shall
also include any similar contributions (including earnings thereon) transferred
to the Plan from another qualified retirement plan. The Administrative Committee
shall establish such separate subaccounts within the Employer Match Contribution
Account as may be necessary to properly account for various components of
Employer Match Contributions.

4.
Effective January 1, 2014, Article I.33A is added to read as follows:

33A.
“Frozen Participant” means any eligible Employee (i) whose date of hire, rehire
or transfer to an Employer is on or before December 31, 2013, who did not elect
to participate in the EMD Component of the Curtiss-Wright Corporation Retirement
Plan after January 1, 2014, by means of a timely-filed election that is
effective on or before January 1, 2014, or (ii) whose date of hire, rehire or
transfer to an Employer is on or after January 1, 2014.

5.
Effective January 1, 2014, Article I.34A is added to read as follows:

34A.
"Hour of Service" shall mean, with respect to any applicable computation period,







--------------------------------------------------------------------------------




a.
each hour for which the employee is paid or entitled to payment for the
performance of duties for the Employer or any Affiliated Entity;



b.
each hour for which the employee is paid or entitled to payment by the Employer
or an Affiliated Entity on account of a period during which no duties are
performed, whether or not the employment relationship has terminated, due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence, but not more than 501 hours for any
single continuous period; and



c.
each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer or an Affiliated Entity, excluding any hour
credited under a. or b., which shall be credited to the computation period or
periods to which the award, agreement or payment pertains rather than to the
computation period in which the award, agreement or payment is made.



No hours shall be credited on account of any period during which the employee
performs no duties and receives payment solely for the purpose of complying with
unemployment compensation, workers' compensation or disability insurance laws.


Hours of Service credited shall be determined as required by Title 29 of the
Code of Federal Regulations, Sections 2530.200b-2(b) and (c).
6.
Effective January 1, 2014, Article I.41A is added and Article I.42 is amended in
its entirety to read as follows:

41A
“Normal Retirement Age” shall mean the later of the Participant’s 65th birthday
or the date on which the Participant completes 3 years of Eligibility Service.
With respect to Benshaw Employees as identified in Article I.26.c, “Normal
Retirement Age” shall mean the Participant’s 65th birthday.

42.
“Normal Retirement Date” shall mean the first of the month following the month
in which the Participant’s Normal Retirement Age occurs.

7.
Effective January 1, 2014, Article I.59A is added to read as follows:

59A.
“Temporary Employee” shall mean an Employee who, under the Employer’s generally
applicable payroll and human resources practices,



a.
is hired for a specific assignment of limited scope that will have a duration of
at least 90 days; and



b.
is hired subject to the condition that he will be terminated upon completion of
such specific assignment.

8.
Effective January 1, 2014, Article I.70 is added to read as follows:

70.
“Year of Service” shall mean, with respect to any employee, the 12-month period
of employment with the Employer or any entity in the Controlled Group, whether
or not as an Employee, beginning on the date he first completes an Hour of
Service upon hire or rehire, or any Plan Year beginning after that date, in
which he first completes at least 1,000 Hours of Service.

9.
Effective January 1, 2014, Article II.2 is amended in its entirety to read as
follows:





--------------------------------------------------------------------------------




2.
Notwithstanding any provision of the Plan to the contrary, any eligible Employee
whose date of hire, rehire or acquisition is on or after January 1, 2009 and who
has not affirmatively elected to become a Participant (or who has not
affirmatively declined to become a Participant) shall become a Covered
Participant as of the date that is on or about 45 days after his date of hire,
rehire or acquisition, or the date he actually completes a Year of Service (if
applicable, pursuant to Article II.7).

10.
Effective January 1, 2014, Article II.7 is added to read as follows:

7.
Effective as of January 1, 2014, and notwithstanding the provisions of Article
II.1 or Article II.2, each regular, full-time Employee, other than a member of a
unit of Employees covered by a collective bargaining agreement, with the
exception of the collective bargaining agreement covering Employees of the
Engineered Pump Division of the Company, shall be eligible to participate in the
Plan immediately upon employment by an Employer. Unless mandated otherwise by
the Employer’s personnel practices, a regular, full-time Employee is any
Employee who is hired on other than a part-time, seasonal, casual or temporary
basis. Each Employee who is hired on a part-time or seasonal basis shall be
eligible to become a Participant upon the completion of one Year of Service. In
no event shall a Casual Employee, Co-Op Student Employee or Temporary Employee
be eligible to become a Participant. Notwithstanding the foregoing provisions of
this Article II.7, each Employee who was a Participant of the Plan immediately
prior to January 1, 2014, shall continue to be a Participant as of January 1,
2014. To participate, an Employee must apply in accordance with procedures
established by the Plan Administrator, subject to Article II.2 above.

11.
Effective January 1, 2014, Article III.1.a(1) is amended in its entirety to read
as follows:

(1)
Effective January 1, 2014, a Participant may elect to save at a rate of 2% to
75% of his Compensation, in increments of 0.5%, on an after-tax basis, a pre-tax
basis or a combination thereof. Prior to January 1, 2014, a Participant could
elect to save at a rate of 2% to 20% of his Compensation, in increments of 0.5%,
on an after-tax basis, a pre-tax basis or a combination thereof.

12.
Effective January 1, 2014, Article III.2 is amended in its entirety to read as
follows:

2.
Employer Match Contributions

For each dollar a Participant contributes to the Plan as either a Pre-Tax
Contribution or an After-Tax Contribution during a payroll period, his Employer
shall contribute into the Participant’s Employer Match Contribution Account, as
soon as administratively feasible following each payroll period but in no event
later than the date required by applicable law in order to permit the Employer a
deduction for such contributions for its taxable year, the following applicable
amount:
a.
Effective August 19, 2012, for Employees who are eligible to participate in the
Plan and who are (1) hired or rehired by, or transferred to, an Employer during
the period beginning on August 19, 2012 and ending on December 31, 2013, (2)
employed in a unit represented by a labor organization or other representative
which is recognized by an Employer as the representative of such unit for the
purpose of collective bargaining and has entered into a written agreement with
an Employer providing for participation in the Plan by the Employees in such
unit (a “Collective Bargaining Unit”), (3) not employed by the Employer’s
Benshaw business unit, and (4) not active participants in the EMD Component of
the Curtiss-Wright Corporation Retirement Plan (the “EMD Component”) while
eligible to participate in the Plan, the “applicable





--------------------------------------------------------------------------------




amount” is $1.00, subject to a maximum Employer Match Contribution of 6% of the
Participant’s Compensation for that payroll period.
b.
Except as provided in paragraph 2.d below, effective December 1, 2012, for
Employees who are eligible to participate in the Plan and who are (1) hired or
rehired by, or transferred to, an Employer during the period beginning on
December 1, 2012 and ending on December 31, 2013, (2) not included in a
Collective Bargaining Unit other than one representing Employees of the
Engineered Pump Division of the Company, (3) not employed by the Employer’s
Benshaw business unit, and (4) not active participants in the EMD Component
while eligible to participate in the Plan, the “applicable amount” is $1.00,
subject to a maximum Employer Match Contribution of 6% of the Participant’s
Compensation for that payroll period.

c.
Effective January 1, 2014, for Employees who are eligible to participate in the
Plan and who are (1) hired or rehired by, or transferred to, an Employer on or
after January 1, 2014, (2) included in a Collective Bargaining Unit other than
one representing Employees of the Engineered Pump Division of the Company, (3)
not employed by the Employer’s Benshaw business unit, and (4) ineligible to
become active participants in the EMD Component, the “applicable amount” is
$1.00, subject to a maximum Employer Match Contribution of 6% of the
Participant’s Compensation for that payroll period.

d.
Notwithstanding paragraph 2.b above, effective January 1, 2014, for Employees
who are eligible to participate in the Plan and who are (1) Frozen Participants,
and (2) not included in a Collective Bargaining Unit other than one representing
Employees of the Engineered Pump Division of the Company, the “applicable
amount” is $0.50, subject to a Maximum Employer Match Contribution of 3% of the
Participant’s Compensation for that payroll period.

e.
For all Employees who are eligible to participate in the Plan other than those
described in paragraphs 2.a, 2.b, 2.c, or 2.d above, the “applicable amount” is
$0.50, subject to a maximum Employer Match Contribution of 3% of the
Participant’s Compensation for that payroll period.

f.
Effective January 1, 2014, Employees who are eligible to participate in the Plan
and who are (1) hired or rehired by, or transferred to, an Employer on or before
December 31, 2013, (2) not included in a Collective Bargaining Unit other than
one representing Employees of the Engineered Pump Division of the Company, (3)
not employed by the Employer’s Benshaw business unit, and (4) are active
participants in the EMD Component while eligible to participate in the Plan are
ineligible to receive Employer Match Contributions and/or CW Savings
Contributions.

Employer Match Contributions shall first be made with respect to Participant
Pre-Tax Contributions that are not Roth Contributions, then with respect to
Participant Pre-Tax Contributions that are Roth Contributions, and then with
respect to Participant After-Tax Contributions.
No Employer Match Contributions shall be made with respect to Catch-Up
Contributions made by a participant in accordance with Article III.1.b or Roth
Catch-Up Contributions made by a Participant in accordance with Article III.1.e.




--------------------------------------------------------------------------------




13.    Effective January 1, 2014, Article III.2A is added to read as follows:
2A.
CW Savings Contributions.

a.
For any Plan Year beginning on or after January 1, 2014, the Employer may make
CW Savings Contributions in an amount to be determined by the Employer, as of
the last day of the Plan Year, on behalf of each Frozen Participant, other than
a member of a Collective Bargaining Unit, with the exception of the Collective
Bargaining Unit representing Employees of the Engineered Pump Division of the
Company, who is described in the following sentence. Any CW Savings
Contributions shall be allocated to the CW Savings Contribution Account of each
eligible Participant who was employed by the Employer on the last day of the
Plan Year and who had completed a Year of Service during the Plan Year and such
allocation shall be based on the ratio that each such Participant’s Compensation
bears to the total Compensation of all such Participants for the Plan Year. In
no event, however, shall the portion of the CW Savings Contributions allocated
on behalf of any Participant described in the preceding sentence for any Plan
Year exceed 3% of such Participant’s Compensation for the Plan Year.

b.
CW Savings Contributions described in this Article III.2A shall be paid in cash
to the Trustee as soon as administratively feasible following each Plan Year, if
applicable, but in any event no later than the date required by applicable law
in order to permit the Employer a deduction for such contributions for its
taxable year. CW Savings Contributions may be paid whether or not the Employer
has current profits or accumulated earnings.

14.
Effective January 1, 2014, Article III.3 is amended in its entirety to read as
follows:

3.
Any amounts credited to any Account for a Participant that are forfeited by such
Participant pursuant to any provision of the Plan shall not be returned to the
Company but shall be used to reduce the obligations of the Company to make
Employer Match Contributions or CW Savings Contributions under the Plan or to
pay the expenses of the Plan not paid directly by the Employer.

15.
Effective January 1, 2014, Articles VI.2, VI.3, VI.4.a and VI.4.c are amended in
their entirety to read as follows:

2.
Notwithstanding any other provision of the Plan to the contrary, a Participant
who is a Predecessor Plan Transferee, as defined in Article III.1.a, shall
remain 100% vested in, and have a nonforfeitable right to, all amounts
transferred from the Predecessor Plan to his Accounts under the Plan.

3.
a.    Subject to Article VI.2 above and Article VI.3.d below, a Participant
whose date of hire, rehire or transfer to an Employer is on or before December
31, 2013, other than a member of a Collective Bargaining Unit, with the
exception of the Collective Bargaining Unit representing Employees of the
Engineered Pump Division of the Company, will become vested in amounts credited
to his Employer Match Contribution Account in accordance with the following
schedule:

Years of Eligibility Service    Vested Percentage
Less than 1                0%
1 but less than 2         20%




--------------------------------------------------------------------------------




2 but less than 3         40%
3 or more             100%         
b.
Subject to Article VI.2 above and Article VI.3.d below, a Participant whose date
of hire, rehire or transfer to an Employer is on or before December 31, 2013 and
who is included in a Collective Bargaining Unit other than one representing
Employees of the Engineered Pump Division of the Company will become vested in
amounts credited to his Employer Match Contribution Account in accordance with
the following schedule:

Years of Eligibility Service    Vested Percentage
Less than 1                0%
1 but less than 2         20%
2 but less than 3         40%
3 but less than 4         60%
4 but less than 5         80%
5 or more             100%         
c.
Subject to Article VI.2 above and Article VI.3.d below, a Participant whose date
of hire, rehire or transfer to an Employer is on or after January 1, 2014 will
become 100% vested in, and have a nonforfeitable right to, amounts credited to
his Employer Match Contribution Account and CW Savings Contribution Account upon
the completion of 3 years of Eligibility Service.

d.
Notwithstanding Article VI.3.a, b and c, the Employer Match Contribution Account
and CW Savings Contribution Account shall become 100% vested upon the earliest
of the retirement, death (including death while performing qualified military
service, pursuant to the Heroes Earnings Assistance and Relief Tax Act of 2008)
or attainment of Normal Retirement Age of a Participant who is earning
Eligibility Service at such time.

4.
a.    Subject to the requirements of Article VI.4.c, if a Participant terminates
employment prior to becoming fully vested in his Employer Match Contribution
Account or CW Savings Contribution Account, the unvested portion of each such
Account will be forfeited. If the Terminated Participant is subsequently
re-employed by an Employer or an Affiliated Entity before he incurs a period of
break in service of 5 years, the dollar value of the forfeited amount shall be
restored to his Employer Match Contribution Account and/or CW Savings
Contribution Account without adjustment for gains or losses since the date of
forfeiture. If the amount of the vested portions of a Participant’s Employer
Match Contribution Account and CW Savings Contribution Account is zero and the
Participant had not at any time made Pre-Tax Contributions to the Plan, the
Participant shall be deemed to have received a distribution of such zero vested
benefit.

c.
If a Participant has received a complete distribution of the vested portion of
his Employer Match Contribution Account and/or CW Savings Contribution Account
upon his termination of employment, upon his subsequent reemployment by the
Company before he has incurred a period of break in service of 5 years, he will
have the non-vested portion of his Employer Match Contribution Account and/or CW
Savings Contribution Account, which was forfeited at the time of his termination
and distribution, reinstated as soon as administratively feasible following his
repayment to the Plan of the amount distributed from the Plan. The Participant
will have five





--------------------------------------------------------------------------------




years from his rehire date to repay his distribution to the Plan and have his
forfeited amount reinstated to his Account.
16.
Effective January 1, 2014, Article VIII.3 is amended by replacing the words
“After-Tax Account and Employer Match Contribution Account” with the words
“After-Tax Account, Employer Match Contribution Account and CW Savings
Contribution Account”.

17.
Effective January 1, 2014, Article VIII.4 is amended in its entirety to read as
follows:

4.
A Vested Participant shall be permitted to make a withdrawal for any reason from
that portion of his Employer Match Contribution Account attributable to Employer
Match Contributions made on or before December 31, 2013.

A Non-Vested Participant shall be permitted to make a withdrawal from the vested
portion of his Employer Match Contribution Account upon the attainment of age
59-1/2.
A Participant shall be permitted to make a withdrawal from the vested portion of
his CW Savings Contribution Account upon the attainment of age 59-1/2.
For purposes of this Article VIII.4 a Participant who is vested in his Employer
Match Contribution Account pursuant to Article VI.2 only shall be treated as a
Non-Vested Participant.
18.
Effective January 1, 2014, Article VIII.5.c is amended in its entirety to read
as follows:

c.
Vested portion of Employer Match Contribution Account and CW Savings
Contribution Account;

19.
Effective January 1, 2014, the first paragraph of Article XII.2 is amended in
its entirety to read as follows:

In the event of the termination or partial termination of the Plan or upon
complete discontinuation of contributions to the Plan, there shall automatically
vest in each Participant affected by such termination or partial termination all
rights to the entire amounts credited to his Employer Match Contribution Account
and CW Savings Contribution Account, and all amounts then credited to all
Accounts for each Participant affected by such termination or partial
termination shall be distributed to him in accordance with ERISA and the Code.






--------------------------------------------------------------------------------




Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2013.


Curtiss-Wright Corporation
Administrative Committee




By:        




Date:        




